DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/10/2022.
Applicant's election with traverse of Invention Group I, drawn to claims 1-7 in the reply filed on 8/10/2022 is acknowledged.  The traversal is on the ground(s) that all claims are drawn to similar subject matter and do not place an undue burden on examination of all inventions.  This is not found persuasive because although all invention Groups refer to a voltage tunable polarizer, the inventions do not have all the same special technical features.  Further, Applicant does not admit that the inventions are merely obvious variants of one another, but provides conclusory remarks that no such burden will be placed on examination. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160231582 A1 to Yamaguchi.
Regarding Claim 1.  Yamaguchi discloses a voltage-tunable polarizer, comprising: a quarter waveplate configured to receive light incident on an incoming surface thereof (Fig. 1 λ/4 plate 3); a liquid crystal retarder disposed directly on the quarter waveplate and configured to receive the light passing through the quarter waveplate (Fig. 1 variable phase plate 4); a linear polarizer disposed directly on the liquid crystal retarder and configured to receive the light passing through the liquid crystal retarder (Fig. polarization plate 5); and a controller that is operably coupled to the liquid crystal retarder and supplies a voltage to the liquid crystal retarder (Fig. 1 phase difference setter 6 para 25), where, in response to the voltage applied to the liquid crystal retarder, the voltage-tunable polarizer changes polarization state of the light propagating through the voltage-tunable polarizer without mechanical rotation of the voltage-tunable polarizer itself (See para 28-29). 
Regarding Claim 2.  Yamaguchi further discloses wherein transmission axis of the linear polarizer is parallel with fast axis of the quarter waveplate, and fast axis of the liquid crystal retarder resides in a plane that is parallel with the transmission axis of the linear polarizer but is aligned at forty-five degrees or odd multiples of forty-five degrees from the transmission axis of the linear polarizer (as shown in at least Fig. 3A). 
Regarding Claim 3.  Yamaguchi further discloses wherein polarization transmission axis rotates from zero degrees to 180 degrees in response to the voltage applied to the liquid crystal retarder voltage (as described in para 40). 
Regarding Claim 4.  Yamaguchi further discloses wherein the transmission light intensity can be modulated in response to the voltage applied to the liquid crystal retarder (As described in para 40 and Fig. 5). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of US 20160216556 A1 to Du.
Regarding Claim 5.  As stated above, Yamaguchi discloses all the limitations of base claim 1.
Yamaguchi does not specifically disclose a second liquid crystal retarder, where the linear polarizer is sandwiched between the liquid crystal retarder and the second liquid crystal retarder. 
However, Du discloses a second liquid crystal retarder (See Fig. 2 panel 1 and panel 2), where the linear polarizer is sandwiched between the liquid crystal retarder and the second liquid crystal retarder (Fig. 2 polarizer 13) as the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before Applicant’s effective filing date to include a second liquid crystal retarder, where the linear polarizer is sandwiched between the liquid crystal retarder and the second liquid crystal retarder.
Allowable Subject Matter
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/             Primary Examiner, Art Unit 2871